Citation Nr: 1628144	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-08 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA). 

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for lymphedema.

4.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy. 

5.  Entitlement to service connection for an acquired psychiatric disability. 

6.  Entitlement to service connection for nodules on the lungs.

7.  Entitlement to a compensable disability rating for bilateral hearing loss prior to October 19, 2011, and entitlement to a disability rating in excess of 20 percent on and after October 19, 2011. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

During the pendency of the appeal, the Veteran's service-connected bilateral hearing loss was assigned a disability rating of 20 percent, effective October 19, 2011.  Staged ratings have been created and the issue has been characterized as shown on the title page and remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

In June 2012, the Veteran testified during a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the record.

In August 2014, the Board remanded this matter for further development.  

The issues of entitlement to service connection for bilateral lower extremity peripheral neuropathy; an acquired psychiatric disability; and nodules on the lungs, along with a higher evaluation for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Any current sleep apnea is not of service origin.  

2.  The Veteran has not been shown to have hepatitis of service origin.  

3.  Any current lymphedema is not of service origin.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for OSA have not been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for hepatitis have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for lymphedema have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in December 2009 to the Veteran.  The letter explained the evidence necessary to substantiate the Veteran's claims for service connection as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, the letter from VA to the Veteran explained how a disability rating is determined for a service-connected disability and the basis for determining an effective date upon the grant of any benefit sought. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4) .

In this case, the record contains all available service treatment records, and private and VA treatment records.  

As it relates to the issue of service connection for sleep apnea and lymphedema and the necessity for a VA examination, the Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed OSA and lymphedema are related to his military service are his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Further, there is significant evidence against this claim, including treatment records currently on file.  Accordingly, the Board finds that referral for VA medical examinations are not warranted. 

As it relates to the claim for hepatitis and the necessity for an examination, the Veteran was afforded a VA examination in January 2011.  The results from this examination are sufficient in order to properly address the claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate for rating purposes, because it was performed by a medical professional, was based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and through testimony at his June 2012 hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996). 

Sleep apnea, hepatitis, and lymphedema are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply to this non-chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran has claimed that all of his disabilities are related to exposure to herbicides while serving along the Korean DMZ during his period of active service.  The service personnel records show that the Veteran was assigned to H&S Command USA Support Group JSA while serving in Korea from March 1969 to April 1970.  Under 38 C.F.R. § 3.307(a)(6)(iv), the presumption of herbicide exposure includes any Veteran who served between April 1; 1968 and August 31, 1971 in a unit that VA or the Department of Defense (DoD) has determined to have operated in an area in or near the Korean DMZ.  An assignment to the United Nations Command Security Battalion-Joint Security Area (UNCSB-JSA) is recognized as being in or near the Korean DMZ.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). Agent Orange (AO) is generally considered an herbicide agent and will be so considered in this decision. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).

Notwithstanding the foregoing, a veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  A statistical correlation between AO and a disease not on the presumptive list may not be the only basis for a positive nexus opinion, it may be part of the analysis, but the entirety of the analysis provided by the medical professional must be weighed and considered.  Polovick, 23 Vet. App. at 53-54.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Sleep Apnea/OSA

The Veteran contends that his currently diagnosed sleep apnea is a result of his period of service, to include as arising from his exposure to Agent Orange in service.  

To the extent that the Veteran is claiming that his current OSA arises out of exposure to herbicides, the current OSA is not on the presumptive disease list.  As noted above, the Secretary of Veterans Affairs has determined that there is no positive association between AO exposure and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Hence, presumptive service connection for any OSA cannot be provided based upon the regulations governing presumptive exposure or on the basis of studies performed by the NAS on behalf of the Secretary with regard to AO exposure. 

The claimant may support with affirmative medical opinion evidence his claim for service connection for OSA as due to AO exposure.  In this regard, the Veteran has not submitted any medical opinion demonstrating that any OSA arose out of exposure to AO.  In the absence of any competent evidence relating any current OSA to the herbicide exposure in service, service connection would not be warranted on this basis.

Service treatment records do not reveal any findings of sleep apnea in service.  Post-service treatment records reveal that the Veteran was first diagnosed with sleep apnea in May 1996, when the Veteran was found to have severe obstructive sleep apnea syndrome.

The Board finds that the weight of the evidence is against the conclusion that the Veteran's OSA had its onset in service.  The service treatment records do not reveal any complaints or findings of OSA during his period of service.  Furthermore, the Veteran has acknowledged, and treatment records confirm, that he was not diagnosed with OSA until 1996, many years after his separation from service; therefore, the evidence does not reflect in-service OSA. 

As to the Veteran's belief that his OSA is related to his period of service, to include as a result of exposure to herbicides while in Korea, the question of causation of such OSA extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).  In this case, the Veteran does not have the requisite training or expertise to diagnose the onset of his OSA and/or opine as to the cause of his current OSA, to include any relationship to exposure to herbicides in service. 

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current OSA to his period of service.  He has not provided either medical evidence or an opinion to support this proposition. 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for any current OSA.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Hepatitis

The Veteran contends that he currently has hepatitis and/or residuals thereof, and that it is as a result of his period of service, to include arising from his exposure to Agent Orange in service.  

To the extent that the Veteran is claiming that his current hepatitis arises out of exposure to herbicides, hepatitis is not on the presumptive disease list.  As noted above, the Secretary of Veterans Affairs has determined that there is no positive association between AO exposure and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Hence, presumptive service connection for any hepatitis cannot be provided based upon the regulations governing presumptive exposure or on the basis of studies performed by the NAS on behalf of the Secretary with regard to AO exposure. 

The claimant may support with affirmative medical opinion evidence his claim for service connection for hepatitis as due to AO exposure.  In this regard, the Veteran has not submitted any medical opinion demonstrating that any hepatitis arose out of exposure to AO.  In the absence of any competent evidence relating any hepatitis to the herbicide exposure in service, service connection would not be warranted on this basis.

While the Board notes that there were no definitive tests for hepatitis during the time which the Veteran served, service treatment records reveal no complaints or findings which were indicative of hepatitis.  

In a July 1970 letter, the Veteran's private physician, K. D., M.D., indicated that the Veteran was seen on May 25,1970 for fever.  He reported that at this time the Veteran had bilirubin in the urine 1+, five days duration of fever, tiredness, mild icterus of the sclera and tenderness of the liver to palpation.  The diagnosis was infectious hepatitis.  He was treated with bed rest at home, vitamins and Gantricin tablets 2 qid for one month for urinary tract infection.  He was noted to have just returned home from service in Korea.

In a July 2002 treatment record, it was indicated that the Veteran was in the military and developed what sounded like infectious hepatitis.  He was seen in May 1970 for this and treated conservatively.  The Veteran denied having any intervenous drug abuse or needle usage.  He had had no sexual contact there so it was noted that it would be very unlikely that he had had hepatitis B or C pickup.

In conjunction with his claim, the Veteran was afforded a VA examination in January 2011. 

The examiner observed that the induction history and physical examination was performed in July 1968, at which time no physical abnormalities were noted of the abdomen and viscera.  He further noted that a review of systems performed that same day identified no complaints of stomach, liver, or intestina1 trouble; or history of jaundice.  The examiner further observed that separation history and physical examination performed in April 1970 revealed that there were no physical abnormalities of the abdomen and viscera.  He observed that there was a specific comment on the back of the form which stated there had been no serious illnesses at the time of separation.  The examiner noted that a review of systems completed in March 1970 indicated no complaints of stomach, liver, or intestinal trouble; or history of jaundice, and that a statement of medical condition dated in April 1970 stated that the Veteran underwent a separation medical examination more than three working days prior to departure from place of separation and to the best of the Veteran's knowledge since the last separation examination there had been no change in his medical condition, which was signed by the Veteran.

The examiner observed that a note from the VA outpatient clinic at Fort Snelling dated in June 1970 indicated that the Veteran developed hepatitis with jaundice in May 1970, two weeks after military discharge.  He was treated by Dr. D., but was not hospitalized and no confirmatory blood studies were obtained.  The Veteran denied any service hospitalizations for general medical reasons.  The general medical examination conducted that date included that specifically the lungs and liver were within normal limits.  The Veteran was felt to have a normal general medical examination at that time.  The examiner noted the above July 1970 letter from Dr. D.  

The examiner noted that blood tests performed at the Fairview Chisago Lakes Clinic in February 2002 indicated AST and ALT were both within normal limits and hepatitis A antibody was positive.  Hepatitis B surface antibody and hepatitis C antibody were both negative.  

The examiner noted that during the past twelve months, the Veteran stated that he had loose stools sometimes extending 2-3 days, with 4-5 loose bowel movements per day, and then at other times he would be relatively constipated with bowel movements every 2-3 days.  He had had a colonoscopy performed 2 years ago which was reported to be normal.  He denied nausea, vomiting, focal abdominal pain, hematemesis, black tarry stools or blood in the stools, or scleral icterus.  The Veteran denied acute injuries to the liver or evaluation and treatment for other episodes of hepatitis since separation from active duty status.

As to whether the Veteran had hepatitis, the examiner indicated that there was no pathologic diagnosis currently and that the Hepatitis A infection had resolved without residuals.  He stated that there was no opinion because there was no current pathologic diagnosis and there was no functional impairment.  The examiner indicated that the enlistment history and physical examination demonstrated no physical abnormalities of the abdomen and viscera, and there was no history of hepatitis prior to enlistment.  He also noted that while in active duty status, there was no evidence of evaluation for, suspicion of, or treatment of hepatitis, and that at the time of separation there was no history of hepatitis while in active duty status, and there were no physical abnormalities noted of the abdomen and viscera on the separation history and physical examination performed late in June 1970.  

He noted that within two weeks of separating from active duty status, the Veteran was treated for clinical hepatitis which resolved without residuals.  He observed that this illness was felt to be infectious hepatitis documented in a letter from the treating physician at the time of the evaluation for and treatment of this condition.  He also noted that current testing demonstrated evidence of antibodies to hepatitis A consistent with previous hepatitis A virus infection and that there was no current evidence of prior exposure to hepatitis B or hepatitis C.  He reported that the episode of hepatitis A resolved without residuals and had already resolved by late June 1970. 

VA and private treatment records associated with the record subsequent to the January 2011 VA examination contain no findings, diagnoses, or treatment for hepatitis.  

After careful review of the evidence of record, the Board finds that the preponderance of the evidence is against service connection for residuals of hepatitis, to include residuals of hepatitis A.  While the record reflects past infection with the hepatitis A virus, neither residuals nor sequelae of hepatitis A or any other forms of hepatitis, to include B and/or C are presently shown.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of any current disability, there can be no valid claim.

The Board notes that the Veteran developed Hepatitis A virus in close proximity to service.  However, it is beyond the Veteran's level of competence to establish the type of hepatitis he had in close proximity to service and whether he has residuals of hepatitis or some other form of hepatitis. 

Accordingly, the claim for service connection for hepatitis is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lymphedema

The Veteran contends that his currently diagnosed lymphedema is a result of his period of service, to include arising from his exposure to Agent Orange in service.  

To the extent that the Veteran is claiming that his current lymphedema arises out of exposure to herbicides, the current lymphedema is not on the presumptive disease list.  As noted above, the Secretary of Veterans Affairs has determined that there is no positive association between AO exposure and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Hence, presumptive service connection for any lymphedema cannot be provided based upon the regulations governing presumptive exposure or on the basis of studies performed by the NAS on behalf of the Secretary with regard to AO exposure. 

The claimant may support with affirmative medical opinion evidence his claim for service connection for lymphedema as due to AO exposure.  In this regard, the Veteran has not submitted any medical opinion demonstrating that any lymphedema arose out of exposure to AO.  In the absence of any competent evidence relating any current lymphedema to the herbicide exposure in service, service connection would not be warranted on this basis.

Service treatment records do not reveal any findings of lymphedema in service.  Post-service treatment records reveal that the Veteran was first seen with minimal lymphadenopathy in the groin area in May 1980.
 
The Board finds that the weight of the evidence is against the conclusion that the Veteran's lymphedema had its onset in service.  The service treatment records do not reveal any complaints or findings of lymphedema during the his period of service.  Furthermore, treatment records confirm, that he was not diagnosed with lymphadenopathy until 1980, many years after his separation from service; therefore, the evidence does not reflect in-service lymphedema. 

As to the Veteran's belief that his lymphedema is related to his period of service, to include as a result of exposure to herbicides while in Korea, the question of causation of such lymphedema extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In this case, the Veteran does not have the requisite training or expertise to diagnose the onset of his lymphedema and/or opine as to the cause of his current lymphedema, to include any relationship to exposure to herbicides in service. 

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current lymphedema to his period of service.  He has not provided either medical evidence or an opinion to support this proposition. 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for any current lymphedema.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for OSA is denied. 

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for lymphedema is denied.  


REMAND

As it relates to the claim for an increased evaluation for bilateral hearing loss, the Board notes that the last comprehensive VA audiological evaluation afforded the Veteran occurred in October 2011.  Moreover, while the VA examiners provide the audiometric results, to include decibel level readings and speech recognition scores, they did not address the functional effects caused by the hearing loss.  A VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Accordingly the Veteran should be afforded an additional VA audiological examination to determine the current severity of his hearing loss with the VA examiner be requested to fully describe the functional effects caused by the Veteran's hearing loss. 

As it relates to the claim of service connection for an acquired psychiatric disorder, the Veteran has not been afforded a VA psychiatric examination during the course of the appeal.  Private treatment records associated with the record reveal that the Veteran has been diagnosed with dysthymic disorder.  The Veteran, at his June 2012 hearing, testified as to having patrolled the border area along the DMZ and being in fear of his life while patrolling.  He stated that this was very stressful.  The Veteran requested that he be afforded an opportunity to appear at an examination and expressed his willingness to report for an examination.  

As it relates to the claim of service connection for bilateral lower extremity peripheral neuropathy, the Veteran's representative, in his April 2016 written argument, indicated that the most recent supplemental statement of the case, issued in February 2015, addressed the issue of hearing loss under the heading of service connection for peripheral neuropathy and did not provide a rationale for the denial.  He requested that the matter be remanded for the issuance of a proper supplemental statement of the case as it relates to this issue.  As noted above, exposure to herbicides while in Korea has been conceded.  The Veteran has not been afforded a VA examination to determine the nature and etiology of any current peripheral neuropathy, to include exposure to herbicides while in Korea.  Given the foregoing, the Veteran should be afforded a VA examination to determine the nature and etiology of any current peripheral neuropathy of the lower extremities, and its relationship, if any, to his period of service.  

As it relates to the issue of service connection for nodules on the lungs, the Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of any current lung nodules, and their relationship, if any, to his period of service.  Private treatment records have indicated that these nodules have a possibility of being cancerous in nature.  The Board notes that certain types of cancer, to include lung cancer, are presumed to have been incurred in service as exposure to herbicides has been conceded.  As a result of the above, the Veteran should be afforded a VA examination to determine the etiology of any current lung nodules and their relationship, if any, to his period of service, to include as a result of exposure to herbicides.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any health care providers/facilities where he has received treatment peripheral neuropathy, hearing loss, lung nodules, and psychiatric problems, since November 2014.  After obtaining proper authorization, where necessary, obtain and associate the identified records with the file.  Updated records from all identified VA facilities should be associated with the record.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder(s), including PTSD and dysthymia, which may be present.  The entire record must be made be available for review by the examiner in conjunction with the examination, and the examiner must acknowledge this review in any report generated as a result of this remand.  The examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran currently has PTSD related to his period of service, with the examiner identifying the claimed stressor that serves as the basis for the diagnosis of PTSD. 

The examiner must delineate all diagnoses reached to account for the Veteran's psychiatric symptomatology.  The examiner must also express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder(s) found on examination, is/are related to service on the basis of direct service incurrence, or if pre-existing service, was/were aggravated by the Veteran's period of service.  Complete detailed rationale should be provided for each opinion that is rendered.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any peripheral neuropathy of the lower extremities.  A complete history of the claimed disorders should be obtained from the Veteran and all indicated tests and studies should be performed and all clinical findings should be reported in detail.  The entire record must be made available to the examiner for review and the examiner should note such review in his/her report. The examiner should answer the following questions: 

a) Does the Veteran have any current peripheral neuropathy of the lower extremities? 

b) If so, is it at least as likely as not (50 percent probability or greater) that any current peripheral neuropathy of the lower extremities had its onset in service or is otherwise related to his period of active service, to include as a result of exposure to herbicides in service? 

Complete detailed rationale should be provided for each opinion that is rendered.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current lung nodules.  A complete history of the claimed disorders should be obtained from the Veteran and all indicated tests and studies should be performed and all clinical findings should be reported in detail.  The entire record must be made available to the examiner for review and the examiner should note such review in his/her report. The examiner should answer the following questions: 

a) Does the Veteran have any current lung nodules?  If so, please describe in detail the specific nature of these nodules. 

b) Is it at least as likely as not (50 percent probability or greater) that any current lung nodules had their onset in service or are otherwise related to his period of active service, to include as a result of exposure to herbicides in service? 

Complete detailed rationale should be provided for each opinion that is rendered.  

5.  The RO/AMC should afford the Veteran an audiological examination to ascertain the current severity of his bilateral hearing loss disability.  Any and all evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire record must be made available to the examiner for review.  The examiner should include the puretone threshold values for each ear from an air conduction study, as well as the speech recognition scores using the Maryland CNC word list.  The examiner is also specifically requested to fully describe the functional effects caused by the Veteran's hearing loss disability.

6.  Thereafter, the RO should review the record to ensure that all of the foregoing requested development has been completed.  The RO should review the requested examination reports and required medical opinions to ensure that they are responsive to and in complete compliance with the directives of this remand and if they are not, the RO should implement corrective procedures.  The Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  Following the completion of the above to the extent possible, the RO should readjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


